In addition to the cases given in full, the following were decided at the general terms, June, 1873.Contract—construction of— evidence.The plaintiff rented a saw-mill of defendant, under the condition that, in case of a sale, the defendant might terminate the lease by notice, but the plaintiff was to have " two months’ notice to ^saw out ’ of water term, and then, if any logs remain over, he shall either have the privilege to continue in possession (at the option of the party of the first part), at the same rate of rent, till logs on hand are sawed, or he shall be allowed the extra cost,” etc.Minutes taken by a counsel, since deceased, at a former trial, were offered in evidence. The taking of such minutes was proved, by an associate counsel, that they had been used to make up a case on a former appeal; that he had read the minutes through, and, from his recollection, they appeared to be the minutes of the entire trial; that he knew the deceased counsel took minutes of the trial, and believed these were the ones. Held, properly excluded.Motion for a new trial on exceptions taken at the circuit, and ordered to be heard at the general term in the first instance.